By the Court.

Lumpkin, J.,
delivering the opinion.
The only question in the case is, whether, before judgment of the court in a criminal cause is entered upon the minutes, and while it is yet under the control of the court, it is competent for the judge to change it?
We apprehend there can be no doubt of the power of the court to do so, especially when, as in this case, the court is solicited by the defendant to l-e-consider the sentence which it has orally pronounced, with a view to its modification.
Judgment affirmed.